Exhibit No. 16.1 The X-Change Corporation File No. 002-41703 Form 10 -K Report date: April 25, 2013 Letterhead of S. W. Hatfield, CPA April 25, 2013 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549 Gentlemen: On April 25, 2013, this Firm received the final draft copy of the Annual Report on Form 10-K to be filed by The X-Change Corporation (SEC File #002-41703, CIK #54424) (Company) reporting an Item 9 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. We have no disagreements with the statements made in the draft Form 10-K,Item 9 disclosures which we read. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA Dallas, Texas
